Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant

2.	The following is a FINAL action upon examination of application number 16/722,003, filed on 12/20/2019. Claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39  are pending in the application and have been examined on the merits discussed below.

3.	In accordance with Applicant’s amendment, claims 1, 4-6, 10-11, 14-16, and 31 are amended. Claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 are currently pending.

Priority

4.	Application 16/722,003, filed 12/20/2019 is a continuation of PCT/CN2018/087437, filed 05/18/2018, and claims foreign priority to 201710595652.8, filed 07/20/2017.

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 09/21/2022 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment

6.	In the response filed September 21, 2022, Applicant amended claims 1, 4-6, 10-11, 14-16, 20, 31, 36, and 37, and did not cancel any claims. No new claims were presented for examination. 

7.	The 35 U.S.C. §112(b) rejection of claims 36 and 37 is withdrawn in response to Applicant’s amendment to dependent claims 36 and 37 resolving the antecedent basis deficiency noted in the previous office action.

8.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued rejection of claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 under 35 U.S.C. 101; accordingly this rejection has been maintained.

Response to Arguments

9.	Applicant's arguments filed September 21, 2022, have been fully considered.

10.	Applicant submits “the method as what is claimed in the present application would not exist in the “pre-Internet world.” Thus, the claimed invention is not a “business practice known for the pre-Internet world along with the requirement to perform it on the Internet.” Rather, it is a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising from the real of computer networks”.” [Applicant’s Remarks, 09/21/2022, page 22]

	In response to Applicant’s argument, the Examiner respectfully disagrees. Managing and coordinating transportation services for multiple individuals can be done without the use of a computer and was done before the technological age. In a real world example, this job was done by a dispatcher at a taxi/cab company. The improvement here is nested in the abstract idea (i.e. improvement in managing and coordinating) and doesn’t provide a technical solution or technical improvement. 
With respect to Applicant’s suggestion that the claims are eligible for the same reason as set forth in the DDR decision, the Examiner emphasizes that, while the claims in DDR were directed toward addressing problems related to retaining Web site visitors from being diverted from a host's Web site to an advertiser's Web site such that the claimed solution is necessarily rooted in computer technology, DDR’s claims are distinguishable from Applicant’s claims because the steps leading to transmitting information relating to the target service provider, as recited in Applicant’s claim 1, are not reasonably understood as providing a solution narrowly rooted in computing technology as in DDR. Furthermore, it bears emphasis that Applicant’s claims are not confined to, nor do the claims purport to, provide an improvement to the generation of a web page or to an Internet-centric problem. Instead, the claims merely employ a general purpose computer to perform the abstract idea. Therefore, in contrast to the claims in DDR, there is simply no discernible improvement to any existing technological process, webpage or network, or to a computer itself. Accordingly, Applicant’s argument that the solution is “necessarily rooted in computer technology in order to overcome a problem specifically arising from the real of computer networks” is not persuasive.

11.	Applicant submits “Applicant’s claims are directed to a specific, tangible implementation which does not monopolize any abstract idea.” [Applicant’s Remarks, 09/21/2022, page 22]

	In response to Applicant’s argument that the claims do not monopolize any abstract idea, it is noted that preemption is not a standalone test for patent eligibility. Preemption concerns have been addressed by the Examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015). 

12.	Applicant submits “that even if the amended independent claim 1 is directed to a judicial exception, the judicial exception is integrated into a practical application, and thus, the claimed invention is not directed to an abstract idea.” [Applicant’s Remarks, 09/21/2022, page 23]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “the judicial exception is integrated into a practical application, and thus, the claimed invention is not directed to an abstract idea.” The additional elements in exemplary claim 1 are: at least one storage medium including a set of instructions, at least one processor, the system, a terminal of the service requester, a Global Positioning System (GPS), a network, terminals of the plurality of candidate service providers, and a user interface, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in MPEP 2106.05. Applicant has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing how the additional elements are integrated with the abstract idea to integrate the abstract idea into a practical application. 
Furthermore, it is noted that the claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no processor, terminals, user interface, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information relating to the target service provider, which is not a technical result or improvement thereof. 
Lastly, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

13.	Applicant submits “The approach recited in the amended claims implements an improvement in the processor and the technology of allocating a service request from a service requester to a target service provider. Therefore, the approach recited in the amended claims are integrated into a practical application.” [Applicant’s Remarks, 09/21/2022, pages 25-26]

The Examiner respectfully disagrees. In response to Applicant’s suggestion that “the approach recited in the amended claims implements an improvement in the technology of allocating a service request from a service requester to a target service provider,” the Examiner disagrees because “allocating a service request from a service requester to a target service provider” is not a technology, but instead is a concept or practice for organizing human activity, i.e., managing transportation requests. In this instance, although the claimed invention includes additional (technical) elements to aid with determining candidate service providers and transmitting information relating to the service provider, the additional elements involve generic computing elements and generically recited technical elements (Global Positioning System) that fail to integrate the abstract idea into a practical application or add significantly more than the abstract idea itself.
The Examiner emphasizes none of the receive, determine, direct, generate, or transmit steps, whether taken individually or collectively, have been shown to effect any form of technical change or improvement whatsoever. Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the processor, computer software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement, nor the alleged “decrease the pressure on the communication bandwidth” [Remarks at page 20] suggested by Applicant. Although Applicant asserts that the additional elements provide an improvement to the processor, it is noted that any improvement achieved by automating the claim steps (i.e., using generic computing devices/software) is not a technical improvement, but instead would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). 
Lastly, it is noted that an example that the courts have indicated may not be sufficient to show an improvement in computer-functionality includes: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). For the reasons noted above, Applicant’s argument is not persuasive

14.	Applicant submits “that even if amended claim 1 was drawn to an abstract idea, which it is not, the rejection is improper because claim 1 recites elements that qualify as “significantly more” under at least these considerations endorsed by M.P.E.P. § 2106.05. First, amended claim 1 includes “[i]mprovements to the functioning of a computer,” and thus qualifies as “significantly more” under M.P.E.P. § 2106.05.” [Applicant’s Remarks, 09/21/2022, page 27]

	Applicant alludes to Step 2B of the eligibility inquiry by suggesting that “the amended claim 1 includes “[i]mprovements to the functioning of a computer,” and thus qualifies as “significantly more” under M.P.E.P. § 2106.05.” The Examiner respectfully disagrees and notes that no such “improvements to the functioning of a computer” have been shown. The claims merely product a result in the form of “information relating to the target service provider” based on a user response, which is not an improvement to the processor, network, terminals, user interface, or any other system or technology. The claims have not been shown to modify, reconfigure, manipulate, or transform the processor, computer software, or any technology in any discernible manner, much less yield an improvement thereto. There is no indication that any of the additional elements or the combination of elements amount to an improvement to the computer or to any technology.  Their individual and collective functions merely provide generic computer implementation.  Therefore, these additional claim elements do not amount to significantly more than the abstract idea itself.

15.	Applicant submits “the rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant’s claims are “well-understood, routine, and conventional,” as required in the Berkheimer Memorandum.” Applicant’s Remarks, 09/21/2022, page 28]

The Examiner respectfully disagrees. Under Step 2B, Applicant submits that “the rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant’s claims are “well-understood, routine, and conventional,” as required in the Berkheimer Memorandum.” In response to Applicant’s assertions, it is first noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. 
Second, the Examiner notes that Applicant’s argument lacks merit because neither §101 nor any controlling legal precedent requires a showing that the combination of elements is well-understood, routine and conventional to support a §101 rejection. The Examiner emphasizes that unconventionality of the entire claimed invention, by itself, is insufficient to render a claim as eligible under §101. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The Federal Circuit’s recent BSG Tech LLC v. Buyseasons Inc. decision (Aug. 15, 2018) plainly addressed this very argument, emphasizing that: “The relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine.” Therefore, Applicant’s suggestion that the entire claimed invention must be shown to be well-understood, routine and conventional to support a contention of patent ineligibility is not persuasive.
Third, contrary to Applicant’s assertions that “the Office Action does not provide any of the above four categories of evidence required by the Berkheimer Memorandum [Remarks at page 29], the Office Action did provide factual evidence to support a conclusion that the additional elements identified as conventional are well-understood, routine, conventional activity. When evaluated under Step 2B of the eligibility inquiry, the “Global Positioning System (GPS)” has been shown with evidence to be well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself. See, e.g., Zhou et al., US 2016/0371840 A1 (paragraph 0040: “positioning information may be obtained, for example, by a conventional GPS positioning method”). See also, Flier, US 2017/0059347 A1 (paragraph 0015: Conventional car service ordering techniques allow a user to provide a starting location and a destination location to the car service. The starting location can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable techniques). Accordingly, the use of a Global Positioning System (GPS) to determine a departure location is insufficient to add significantly more to the claims.
Lastly, with respect to the “receiving” and “transmitting,” the previous Office Action indicated that receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  For the reasons noted above, Applicant’s argument is not persuasive.

For the reasons above, in addition to the reasons provided in the updated §101 rejection below, Applicant’s amendment and supporting arguments are not sufficient to overcome the §101 rejection.

16.	Applicant submits “Wang fails to teach, inter alia, “determine a maximum scheduling distance according to a ratio of the maximum scheduling price to a preset scheduling price per kilometer, the maximum scheduling distance being a maximum distance between the target service provider and the departure location; determine the second region based on the maximum scheduling distance.” [Applicant’s Remarks, 09/21/2022, pages 32-33]

	In response to Applicant’s argument, the Examiner agrees. Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments are deemed to be persuasive. Upon reconsideration of the claims in view of Applicant’s amendments, the previous rejection of claims under 35 U.S.C. 103 is withdrawn. When considered in view of the claims as a whole, the prior art of record, either alone or in any combination, does not disclose “determine a maximum scheduling distance according to a ratio of the maximum scheduling price to a preset scheduling price per kilometer, the maximum scheduling distance being a maximum distance between the target service provider and the departure location; and determine the second region based on the maximum scheduling distance,” as substantially recited in independent claims 1, 11, and 31. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Broyles et al. (US 2018/0259351 A1) in view of Wang (US 2017/0220966 A1) in view of West et al. (US 2018/0156623 A1). The 35 U.S.C. 103 rejection of claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 is withdrawn in response to Applicant’s amendment to independent claims 1, 11, and 31.

17.	Applicant submits “West also fails to teach “determine a maximum scheduling distance according to a ratio of the maximum scheduling price to a preset scheduling price per kilometer; determine the second region based on the maximum scheduling distance, the maximum scheduling distance being the maximum distance between the target service provider and the departure location.” [Applicant’s Remarks, 09/21/2022, page 33]

	In response to Applicant’s argument, the Examiner agrees. Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments are deemed to be persuasive. As noted above, upon reconsideration of the claims in view of Applicant’s amendments, the previous rejection of claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 under 35 U.S.C. 103 is withdrawn.

18.	Applicant submits that Gao and Sweeney fail to disclose “determine a maximum scheduling distance according to a ratio of the maximum scheduling price to a preset scheduling price per kilometer, the maximum scheduling distance being a maximum distance between the target service provider and the departure location; determine the second region based on the maximum scheduling distance.” [Applicant’s Remarks, 09/21/2022, pages 34-35 and 36-37]

	The Examiner agrees. In response to the amendments to claims 1, 11, and 31 filed on 09/21/2022, the 35 U.S.C. §103 rejection applied to claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 in the previous office action has been withdrawn.

19.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations will be presented later in this Office Action.

Claim Rejections - 35 USC § 101

20.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

21.	Claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

22.	Claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1, 4-7, 10, 33, 36, 38), method (claims 11, 14-17, 20, 35, 37, 39), and non-transitory computer readable medium (claim 31) are directed to at least one potentially eligible category of subject matter (i.e., machine, process, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39  is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain method of organizing human activities” abstract idea grouping set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and also set forth “commercial interactions,” and thus fall under “Certain Methods of Organizing Human Activity.” With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
-  receive information relating to a service request associated with an online to offline service from a terminal of a service requester (The “receive” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such as business relations because the information obtained directly pertains to a commercial interaction between a service requester and a service provider, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” In addition, the “receive” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).); 
- determine, based on the information associated with the service request, that the service requester intends to request the online to offline service, the online to offline service including a departure location, wherein the departure location is determined using a Global Positioning System (GPS) implemented on the terminal of the service requester (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”.);
- determine a possibility to locate a target service provider in a first region for the service requester (This step is organizing human activity for similar reasons as provided for the “determine” step above.); 
- in response to a determination that the possibility less than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region (The “inquire” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”. Even if the “transmit” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d).); 
- direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service (The “guiding” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such as business relations because the information obtained directly pertains to a commercial interaction between a service requester and a service provider, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”.); 
- receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price (This step is organizing human activity for similar reasons as provided for the “guiding” step above.);
- determine a maximum scheduling distance according to a ratio of the maximum scheduling price to a preset scheduling price per kilometer, the maximum scheduling distance being a maximum distance between the target service provider and the departure location (This step is organizing human activity for similar reasons as provided for the “guiding” step above.);
- determine the second region based on the maximum scheduling distance (The “determine” step describes commercial activities such as business relations because the information regarding the maximum scheduling distance directly pertains to a commercial interaction between a service requester and a service provider.); 
- obtain information relating to a plurality of candidate service providers in the second region from terminals of the plurality of candidate service providers (The “obtain” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such as business relations because the information obtained directly pertains to information relating to a plurality of candidate service providers for managing commercial interactions (e.g., ride-sharing transactions), and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”); 
- determine selected one or more candidate service providers from the plurality of candidate service providers in the second region (This step is organizing human activity for similar reasons as provided for the “obtain” step above.);
- generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to the selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices (The “showing” step sets forth commercial activities such as business relations because the information related to the selected one or more candidate service providers directly pertains to a commercial interaction between a service requester and a service provider.); 
- determine the target service provider in the second region based on a user response generated based on the second graphical presentation (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”.); and 
- transmit information relating to the target service provider to the terminal of the service requester (The “transmit” step describes sets forth commercial activities such as business relations because the information transmitted directly pertains to a commercial interaction between a service requester and a service provider. Even if the “transmit” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d).).
Considered together, these steps set forth an abstract idea of managing ridesharing interactions involving a service requester and a service provider, which falls under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. Independent claims 11 and 31 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claims 1, 11, and 31 recite the additional elements of: at least one storage medium including a set of instructions, at least one processor in communication with the at least one storage medium, the system, a terminal of the service requester, a Global Positioning System (GPS), a network, terminals of the plurality of candidate service providers, and a user interface (claim 1); a computing device having at least one storage medium and at least one processor, a terminal of a service requester, a Global Positioning System (GPS), a network, terminals of the plurality of candidate service providers, and a user interface (claim 11); at least one set of instructions, one or more processors of a computing device, a terminal of a service requester, a Global Positioning System (GPS), a network, terminals of the plurality of candidate service providers, and a user interface (claim 31). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Although the receive step is deemed as part of the abstract idea, even if considered as an additional element and evaluated separately, this element is directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). With respect to the transmitting and displaying steps, when evaluated under Step 2A Prong Two, these steps amount to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 11, and 31 recite the additional elements of: at least one storage medium including a set of instructions, at least one processor in communication with the at least one storage medium, the system, a terminal of the service requester, a Global Positioning System (GPS), a network, terminals of the plurality of candidate service providers, and a user interface (claim 1); a computing device having at least one storage medium and at least one processor, a terminal of a service requester, a Global Positioning System (GPS), a network, terminals of the plurality of candidate service providers, and a user interface (claim 11); at least one set of instructions, one or more processors of a computing device, a terminal of a service requester, a Global Positioning System (GPS), a network, terminals of the plurality of candidate service providers, and a user interface (claim 31). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0040]: e.g., “The processing engine 112 may include one or more processing engines (e.g., single-core processing engine(s) or multi-core processor(s)). The processing engine 112 may include a central processing unit (CPU), an application-specific integrated circuit (ASIC), an application-specific instruction-set processor (ASIP), a graphics processing unit (GPU), a physics processing unit (PPU), a digital signal processor (DSP), a field programmable gate array (FPGA), a programmable logic device (PLD), a controller, a microcontroller unit, a reduced instruction-set computer (RISC), a microprocessor, or the like, or any combination thereof.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) that merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Similarly, even if the receive step is evaluated as an additional element, this activity is directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). With respect to the transmitting and displaying steps, when evaluated under Step 2A Prong Two and Step 2B, these steps amount to insignificant extra-solution output activity, which does not add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d).
With respect to reliance on a “Global Positioning System (GPS)” to determine a departure location, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself. See, e.g., Zhou et al., US 2016/0371840 A1 (paragraph 0040: “positioning information may be obtained, for example, by a conventional GPS positioning method”). See also, Flier, US 2017/0059347 A1 (paragraph 0015: Conventional car service ordering techniques allow a user to provide a starting location and a destination location to the car service. The starting location can be a location corresponding to a current location of a user and can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable techniques). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-7, 10, 14-17, 20, 33, and 35-39 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., ridesharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions). For example, dependent claims 4/14 recite the limitations “wherein to determine the selected one or more candidate service providers from the plurality of candidate service providers in the second region: for each of the plurality of candidate service providers, determine a travel time to the departure location, a travel distance to the departure location, or a scheduling price that the service requester pays for assigning the each of the plurality of candidate service providers to travel to the departure location; and determine the selected one or more candidate service providers from the plurality of candidate service providers based on the travel times, travel distances, or scheduling prices, the travel distances related to the selected one or more candidate service providers being less than a distance threshold” which are details directly in support of the commercial ridesharing transaction. Claims 5/15 recite “wherein to determine the selected one or more candidate service providers from the plurality of candidate service providers, determine the selected one or more candidate service providers using a Kuhn-Munkres (KM) algorithm,” which recites an abstract idea that falls into the “Mathematical Concepts” grouping. Dependent claims 6/16 recite “transmit the one or more scheduling prices associated with the selected one or more candidate service providers to the terminal of the service requester to prompt the service requester to select one of the selected one or more candidate service providers; and determine the target service provider based on a selection result received,” which are details directly in support of the commercial ridesharing transaction. Claim 33 recites “after transmitting the scheduling message to the terminal of the service requester and before obtaining the requester response from the terminal of the service requester, periodically determine whether there is at least one available service provider in the first region; and in response to determining that there is at least one available service provider in the first region, select the target service provider from the at least one available service provider in the first region,” which are details directly in support of the commercial ridesharing transaction. Claims 36/37 recite “determine candidate service providers closest to the departure location; determine whether a number count of the candidate service providers is less than a number threshold; and in response to determining that the number count of the candidate service providers is less than the number threshold, enlarge a search range in the second region until a number of the searched candidate service providers is equal to or greater than the number threshold or the search range is equal to the second region” and claims 38/39 recite “rank the selected one or more candidate service providers based on the one or more travel times, the one or more travel distances, or the one or more scheduling prices of the selected one or more candidate service providers,” which describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and set forth commercial activities. The other dependent claims have been evaluated as well, but similar to dependent claims 4, 6, 14, 16, 33, 36-39 recite details/steps that merely refine the same abstract ideas recited in the independent claims accompanied by, at most, generic computer implementation, which is not enough to transform the claims into a practical application of the abstract idea or amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f),(h).  
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Allowable over the prior art

23.	Claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 are allowable over the prior art.  The closest prior art references of record, Broyles et al., Wang, West et al. are directed to a system/method for determining matches of transportation service requestors and providers based on a dynamic provider eligibility model, to a customized market platform for facilitating on-demand transport services for customers and service providers, and to a system/method for generating and responding to requests for transportation, respectively. With respect to independent claims 1/11/31, although the closest prior art of record collectively teaches features for receiving information relating to a service request, determining a possibility to locate a target service provider in a first region for the service requester, transmitting a scheduling message to the terminal of the service requester, and transmitting information relating to the target service provider to the terminal of the service requester [See Non-Final Rejection mailed 06/21/2022 for detailed prior art citations corresponding to the above-noted subject matter], the closest prior art of record does not teach determine a maximum scheduling distance according to a ratio of the maximum scheduling price to a preset scheduling price per kilometer, the maximum scheduling distance being a maximum distance between the target service provider and the departure location; and determine the second region based on the maximum scheduling distance, as currently recited in amended claim 1 (and similarly encompassed by independent claims 11 and 31).
	Although the prior art of record generally teaches computer-implemented features for managing transportation requests including distributing service requests to service providers, the prior art of record does not teach or render obvious the claimed receive information relating to a service request associated with an online to offline service from a terminal of a service requester; determine, based on the information associated with the service request, that the service requester intends to request the online to offline service, the online to offline service including a departure location, wherein the departure location is determined using a Global Positioning System (GPS) implemented on the terminal of the service requester; determine a possibility to locate a target service provider in a first region for the service requester; in response to a determination that the possibility is less than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region; direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine a maximum scheduling distance according to a ratio of the maximum scheduling price to a preset scheduling price per kilometer, the maximum scheduling distance being a maximum distance between the target service provider and the departure location;  determine the second region based on  the maximum scheduling distance; obtain information relating to a plurality of candidate service providers in the second region from terminals of the plurality of candidate service providers; determine selected one or more candidate service providers from the plurality of candidate service providers in the second region; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to the selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices; determine the target service provider in the second region based on a user response generated based on the second graphical presentation; and transmit information relating to the target service provider to the terminal of the service requester, as recited and arranged in combination with the other limitations of independent claim 1 and as similarly encompassed by independent claims 11 and 31, thus rendering independent claims 1/11/31 and dependent claims 4-7, 10, 14-17, 20, 33, and 35-39 as allowable over the prior art. These claims are not allowed, however, because they stand rejected under 35 USC §101 as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Matthiesen et al., Pub. No.: US 2018/0191863 A1 – describes that on-demand matching systems may monitor system resources and control efficient resource allocation based on demand-matching between requestors and providers distributed through a geographic area.
B.	Feltham et al., Pub. No.: US 2017/0003135 A1 – describes a GPS program that is a conventional GPS system and that utilizes location services (i.e., global position systems) to identify a location of a user's client device.
C.	Yamamoto et al., Pub. No.: JP 2013012001 A – describes an information processing apparatus for managing a taxi fare. Further describes that when the actual charge measured is greater than a predetermined percentage of the predicted rate meter, the device requests the settlement system to re-predict the taxi fee. 
D.	Ma, Shuo, Yu Zheng, and Ouri Wolfson. "Real-time city-scale taxi ridesharing." IEEE Transactions on Knowledge and Data Engineering 27.7 (2014): 1782-1795 – describes a taxi-sharing system that accepts taxi passengers' real-time ride requests sent from smart phones and schedules proper taxis to pick up them via ride sharing, subject to time, capacity, and monetary constraints. Further describes expanding the searching area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683